Exhibit 99.1 OTELCO INC. Letter of Instruction Offer to Exchange up to 544,671 Income Deposit Securities Representing 544,671 shares of ClassA Common Stock and $4,085,032.50 13% Senior Subordinated Notes due 2019 for up to 544,671 Shares of ClassB Common Stock The Exchange Offer (as defined below) will expire at 5:00p.m., New York City time, on , 2010, unless extended (such date, as it may be extended, the “Expiration Date”).Shares of ClassB common stock tendered in the Exchange Offer may be withdrawn at any time prior to 5:00p.m., New York City time, on the Expiration Date, but not thereafter. If you wish to tender your shares of ClassB common stock in the Exchange Offer, this letter of instruction must be completed, signed and delivered to the exchange agent, Wells Fargo Bank, National Association (the “Exchange Agent”): By Registered or Certified Mail:
